Citation Nr: 0601451	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary 
condition.

2.  Entitlement to an initial compensable evaluation for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Phoenix, Arizona that 
granted service connection for duodenal ulcer, evaluated as 
noncompensable effective August 31, 2000, and denied the 
veteran's claim of service connection for a pulmonary 
condition.  The veteran perfected a timely appeal of these 
determinations to the Board.  

In August 2005, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.  
At the hearing additional evidence was submitted, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in adjudicating this appeal.

As the appeal regarding the issue of a higher evaluation for 
duodenal ulcer involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  During the August 2005 hearing before the Board, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
the veteran's claim of entitlement to service connection for 
a chronic pulmonary condition was requested.

2  The veteran's duodenal ulcer is not manifested by 
recurring symptoms once or twice yearly.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to service for a chronic pulmonary 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2  The criteria for an initial compensable evaluation for 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.110, 4.114, Diagnostic 
Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for a chronic pulmonary 
condition.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  The appellant has withdrawn his 
appeal for service connection for a chronic pulmonary 
condition and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimants possession that pertains to his claim.  

In the present case, the RO, in a letter dated in September 
2001, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his original claims of service connection.  Specifically, the 
veteran was furnished notice of the types of evidence needed 
in order to substantiate his claims, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that he should send evidence in his possession 
to VA. 

By way of a May 2002 rating decision, a January 2004 
Statement of the Case, and January and August 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the 
decisions regarding his claim.  These documents, as well as 
the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  In addition, the Board notes that in this 
case, because service connection has since been established 
for the veteran's ulcer condition, 38 U.S.C. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the veteran's claim of 
entitlement to a higher initial evaluation for such 
condition.  VAOPGCPREC 8-2003 (2003).

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, private and VA post-service medical treatment 
records and examination reports, the veteran's testimony 
before the Board, and statements submitted by the veteran and 
his representative in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

III.  Entitlement to an initial compensable evaluation for 
duodenal ulcer. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

Here, the veteran's duodenal ulcer is currently rated as 
noncompensable under Diagnostic Code 7305.  Under Diagnostic 
Code 7305, a 10 percent evaluation is warranted where the 
disability is considered mild, with recurring symptoms once 
or twice yearly.  A 20 percent evaluation is warranted where 
the condition is moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating applies if the condition is moderately severe, 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  And 
a maximum evaluation of 60 percent is warranted if the 
condition is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

In this case the evidence does not support a higher 
evaluation for the veteran's service-connected duodenal 
ulcer.  In this regard, the Board notes that the medical 
evidence relevant to the veteran's condition consists of VA 
treatment records and VA examinations.  

In March 2002, the veteran was afforded a general VA 
examination in connection with his claims.  This examiner 
noted that the veteran was diagnosed with a bleeding ulcer in 
service and was medically discharged.  Over the past 35 years 
occasional episodes of emesis associated with streaks of 
blood have been noted, but the veteran has not had a repeat 
of upper GI bleeding.  The veteran takes over-the-counter 
medication for heartburn, but no gnawing hunger-type burning 
epigastric distress or nocturnal awakening with an epigastric 
ache were indicated.  The examiner diagnosed the veteran with 
a history of peptic ulcer with bleeding in 1967, but noted 
that there were no recent studies of the veteran's condition.  
Further testing after the examination, revealed changes 
suggestive of atrophic gastritis.

VA treatment records reveal that the veteran has been 
diagnosed with atrophic gastritis with mild Barrett's by 
visualization on EGD in May 2003.  He has also been diagnosed 
with dysphagia.

The veteran was afforded an additional VA examination in 
October 2003.  The veteran reported symptoms of epigastric 
pain.  On medication, the veteran reported symptoms decreased 
to one to two times per month, with only mild severity.  The 
veteran indicated no vomiting or nausea, hematemesis, coffee-
ground emesis or bilious emesis or abdominal pain, except for 
the burning sensation to the epigastrium once or twice a 
month.  The veteran also did not indicate complaints of any 
dyspnea on exertion, angina symptoms, melena, hematochezia or 
loose bowel movements.  After examination, the veteran was 
diagnosed with atrophic gastritis and mild Barrett's 
esophagus.  The examiner also noted that, at present, the 
veteran's peptic ulcer disease was non-disabling.  

Finally, the veteran was again examined by VA in January 
2005.  The examiner noted that the veteran's claims file was 
reviewed.  The examiner confirmed that the veteran had peptic 
ulcer disease in 1967.  The examiner noted the veteran's 
complaints of vomiting three times per week and indicated 
that there may be some blood streaking in connection 
therewith.  There was no history of circulatory disturbance 
after meals, no hypoglycemic reaction, alternating 
constipation and diarrhea, no distention or colicky pain, 
although the veteran did report some lower abdominal pain.  
Upon examination, there was no indication of anemia.  No 
pain, tenderness, or masses were found.  In addition, an 
endoscopy in connection with the examination did not reveal 
any evidence of peptic ulcer or fibrosis.  In conclusion, the 
examiner stated that "it is less likely as not that the 
vomiting is due to peptic ulcer disease."

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's duodenal ulcer is not warranted.  
As noted above, in order to warrant a compensable evaluation, 
the veteran's condition must be at least mild, with recurring 
symptoms once or twice yearly.  In this case, there is no 
indication in the record that the veteran's gastric symptoms 
are related to his service-connected ulcer.  And testing in 
January 2005 even failed to reveal any evidence of peptic 
ulcer.  As noted by the January 2005, examiner, the veteran's 
symptoms are likely not the result of ulcer.  A compensable 
evaluation for the veteran's service-connected duodenal ulcer 
is therefore not warranted.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  The appeal concerning entitlement to service connection 
for a chronic pulmonary condition is dismissed.

2.  Entitlement to an initial compensable evaluation for 
duodenal ulcer is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


